        Case 2:20-cv-00018-KWR-KRS Document 40 Filed 03/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


JASON TEAGUE,

        Plaintiff,

   v.                                                     Civ. No. 2:20-18 KWR/KRS

LEWIS RIDDLE, Sergeant,

        Defendant.


                 ORDER SETTING TELEPHONIC STATUS CONFERENCE

        THIS MATTER is before the Court sua sponte upon review of the record.

        It is HEREBY ORDERED that a status conference will be held by telephone on

March 31, 2021 at 10:30 a.m. The parties shall call Judge Sweazea’s conference line

(888) 398-2342 and enter code 8193818 to join the proceedings.




                                           ___________________________________
                                           KEVIN R. SWEAZEA
                                           UNITED STATES MAGISTRATE JUDGE
